 
 
I 
111th CONGRESS
2d Session
H. R. 5215 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2010 
Mr. Akin introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the $2,500 limitation on health flexible spending arrangements. 
 
 
1.Repeal of $2,500 limitation on health flexible spending arrangementsSection 125 of the Internal Revenue Code of 1986 is amended by striking subsection (i) and by redesignating subsections (j) and (k) as subsections (i) and (j), respectively.  
 
